IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSEPH NISSIM MARTEL AND ESTER              :   No. 280 WAL 2019
MARTEL, HUSBAND AND WIFE, ON                :
BEHALF OF THEMSELVES AND ALL                :
OTHERS SIMILARLY SITUATED,                  :   Petition for Allowance of Appeal
                                            :   from the Order of the
                   Petitioners              :   Commonwealth Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
ALLEGHENY COUNTY, CITY OF                   :
PITTSBURGH, PITTSBURGH PUBLIC               :
SCHOOLS, AND ALLEGHENY COUNTY               :
BOARD OF ASSESSMENT APPEALS AND             :
REVIEW,                                     :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.